Citation Nr: 1000559	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
February 1969.  The Veteran passed away in October 2002, and 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and two Board remands.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

In June 2009, the Board remanded the appellant's claim for 
compliance with its April 2008 remand.  However, a review of 
the claims file reveals that the RO has taken no action at 
all with regard to the directives contained within the June 
2009 remand.  RO compliance with remand directives is not 
optional or discretionary and the Board errs as a matter of 
law when it fails to ensure remand compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, for the reasons 
explained below, remand is again required for compliance with 
the Board's April 2008 and June 2009 remands.

By an April 2008 Board remand, the RO was instructed to 
obtain private medical treatment records from Dr. Brown and 
request that Dr. Brown provide clarification of her June 2004 
opinion by specifically stating the clinical findings, basis, 
and authority for the opinion that the Veteran's multiple 
sclerosis was present during his military service, from the 
1960s onward.  The RO was also instructed to specifically 
request all of the magnetic resonance imaging (MRI) scan 
reports referred to in Dr. Brown's June 2004 letter.  
Although the RO sent letters to Dr. Brown in August 2008, 
September 2008, and December 2008 requesting copies of the 
Veteran's "treatment records to include findings and 
diagnoses for treatment the veteran received during the 
following period May 2000 to July 2002 for a back/spinal 
condition . . . ." the RO did not request that Dr. Brown 
provide a clarification of her June 2004 opinion with 
reference to clinical findings, bases, and authority for the 
opinion, and did not request all of the MRI scan reports 
referred to in the June 2004 letter.

In addition, the April 2008 Board remand instructed the RO to 
obtain a VA opinion, prepared by a neurologist, as to whether 
the Veteran's military service either caused or contributed 
substantially or materially to the cause of his death, to 
include whether multiple sclerosis first manifested during 
active duty service.  The remand specifically instructed that 
the opinion be prepared after Dr. Brown's clinical records 
were obtained, to include the MRI scan reports referred to in 
the June 2004 letter and clarification of her June 2004 
opinion.  Although the RO obtained a VA opinion, the opinion 
did not consider the MRI scan reports or any clarification 
provided by Dr. Brown of the June 2004 opinion.

Last, in its June 2009 remand, the Board directed the RO to 
provide the appellant with notice in compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), however the claims file 
does not reflect that this notice was provided.  The United 
States Court of Appeals for Veterans Claims (Court) held that 
in the context of a claim for dependency and indemnity 
compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp, 21 Vet. 
App. 342.  The Court also held that, unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased Veteran's lifetime was not granted.  Id.  The 
notice letters provided to the appellant in this case do not 
meet this standard.  Thus, remand is again required for Hupp 
compliant notice.

Accordingly, the case is remanded for the following action:

1.  The RO must send the appellant a 
corrective notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and the 
Court's decision in Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  The letter must 
include (1) a statement of the conditions 
for which the Veteran was service 
connected at the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate the 
DIC claim based on the Veteran's 
previously service-connected disorders, 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on a condition not yet 
service connected.

2.  The RO must again contact Dr. Brown 
and request that Dr. Brown provide all of 
the MRI scan reports referred to in the 
June 2004 letter, specifically the 
"[s]ubsequent MRI of the brain with 
contrast [which] did not show any 
enhancement of these lesions, suggesting 
that they were old rather than new and 
active."  The RO must also request that 
Dr. Brown provide clarification of her 
June 2004 letter, specifically stating any 
clinical findings, bases, and authority 
for the opinion that the Veteran's 
multiple sclerosis was present during his 
military service, from the 1960s onward.  
The RO must request that Dr. Brown provide 
all information regarding medical 
literature and clinical findings upon 
which said opinion is based.

3.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific evidence the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain that evidence; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant must then be given an 
opportunity to respond.

4.  If the RO receives the requested MRI 
scan reports and/or clarification of the 
June 2004 opinion, the RO must obtain a VA 
medical opinion, prepared by a 
neurologist, as to whether the Veteran's 
military service either caused or 
contributed substantially or materially to 
the cause of his death, to include whether 
multiple sclerosis first manifested during 
active duty service.  The claims file, to 
include Dr. Brown's June 2004 opinion and 
any clarification of that opinion 
received, and the MRI scan reports 
referred to in Dr. Brown's June 2004 
letter, must be made available to, and 
reviewed by, the VA neurologist in 
conjunction with the requested opinion.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
appellant and her representative.  After 
the appellant and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

